Citation Nr: 1021737	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-41 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to an initial compensable rating for 
pompholyx, with palm and sole involvement.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.  

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At the 
hearing, the Board granted the appellant's motion to advance 
the case on the Board's docket.  A transcript of that hearing 
is of record.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue of 
entitlement to a compensable rating currently before the 
Board was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating assignment, the Board has characterized the rating 
issue on appeal as a claim for a compensable initial 
evaluation of an original award.  Analysis of the issue, 
therefore, requires consideration of the rating to be 
assigned effective from the date of award of service 
connection for the claim.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's service-connected pompholyx with palm and sole 
involvement is manifested by complaints of reoccurrences of 
swelling and blisters, and treatment with topical creams, 
powders, and baths in salt waters; objectively, the 
disability involves less than five percent of the entire 
body, and less than five percent of exposed areas affected, 
with no use of systemic therapy.


CONCLUSION OF LAW

The criteria for a compensable initial rating for pompholyx 
with palm and sole involvement have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

Because the July 2008 rating decision granted the Veteran's 
claim for service connection for pompholyx involving palms 
and soles, such claim is now substantiated.  His filing of a 
notice of disagreement as to the July 2008 determination does 
not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
Veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

The August 2009 statement of the case (SOC) under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DCs) for rating the 
issue on appeal and included a description of the rating 
formulas for the current evaluation and for all other higher 
evaluation.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above that assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.  

Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a compensable  
rating for the service-connected disability at issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claims file contains 
VA treatment and examination records and the statements of 
the Veteran and of his relatives in support of his claim.  
The Board has reviewed the medical records and statements of 
the Veteran and concludes that there is no identification of 
additional evidence which VA has a duty to obtain. 

VA examinations and opinions with regard to the issue on 
appeal were obtained in February 2007 and May 2009.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations and opinions obtained in this case 
are more than adequate, as they are predicated on a reading 
of the extensive pertinent medical records, clinical 
interviews with the Veteran, and a full examination of the 
effected skin areas.  The reports of the VA examinations 
provide findings relevant to the criteria for rating the 
disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

The Board notes that the Veteran testified at the March 2010 
Board hearing that he has had flare-ups of his skin 
disability.  However, when questioned as to how often a 
painful flare-up occurs, he testified that his condition 
"doesn't flare like it used to" and he does not have 
painful problems with walking "nowadays."  The Board also 
notes that the February 2007 VA examination records reflect 
that the Veteran reported that he had not had a flare-up in 
three years, or since approximately 2004.  The VA medical 
records are negative for any treatment for flare-ups and the 
Veteran has averred that he has not seen a private clinician.  
Finally, the Board notes that the Veteran's accredited 
representative stated that when the situation flare-ups, in 
the warmer climate and during the summer months, the Veteran 
experiences problems with the legs, to include the back of 
his knees.  The Board notes that the Veteran has previously 
been denied service connection for a skin disability other 
than pompholyx with palm and sole involvement.  (See May 2008 
Board decision which noted mild xerosis of the lower limbs).  
Therefore, examination records regarding a flare-up of a skin 
disability of the legs would not be probative of the issue at 
hand.  Based on the foregoing, the Board finds that a remand 
to obtain a VA examination during a period of a flare-up 
(which the evidence is negative for in the last 6 years) is 
not warranted pursuant to Ardison v. Brown, 6 Vet. App. 405 
(1994)

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Applicable Law

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or where the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Staged ratings are appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).

Rating Skin disability

Dermatitis or eczema is rated utilizing the criteria listed 
at 38 C.F.R. § 4.118, Diagnostic Code 7806.  A noncompensable 
evaluation is for dermatitis or eczema when less than 5 
percent of the entire body or less than 5 percent of exposed 
area is affected, and no more than topical therapy is 
required during the past 12-month period.  A 10 percent 
rating is warranted when at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed area is affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent evaluation is warranted when 20 to 40 percent of the 
entire body, or 20 to 40 percent of exposed areas is 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs was required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent evaluation is warranted 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas is affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required during the past 12-month 
period.  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating periods on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to his claim.

Analysis of the issue requires consideration of the rating to 
be assigned effective from the date of award of service 
connection for the claim.  The Veteran was granted service 
connection for pompholyx involving palms and soles effective 
March 25, 2003.  However, the Board acknowledges a January 
2003 VA medical record, two months prior to the filing of the 
claim, which reflects that the Veteran had multiple small 
resolving vesicular lesions on his left foot arch.  He was 
given a "Domeboro" solution. 

A May 2003 VA medical record notes the veteran complained of 
itching blisters on the soles of the feet and palms of the 
hands.  Physical examination revealed scattered deep vesicles 
of the soles of the feet, mostly on the left.  The examiner 
noted that the palms were clear.  The examiner diagnosed 
vesicular eruption of the feet, rule out pompholyx, rule out 
tinea pedis.  

A February 2007 VA examination report reflects that the 
Veteran reported that the last outbreak of blisters of his 
feet was three years prior.  He reported that he used 
medication to "keep it in check" and that the periodic 
blisters were dime to nickel sized on his feet and smaller on 
his hands.  The examiner noted that the percent of exposed 
areas affected was less than five percent and the percent of 
total body area affected was less than five percent.  The 
examiner further noted that upon clinical examination, the 
palms were clear of eczematous changes, and there were no 
vesicles or bullae.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(31st Ed. 2007), defines "vesicle" as a small circumscribed 
epidermal elevation, usually containing a clear fluid; called 
also blister; it defines "bullae" as the plural of 
"bulla", which is defined as a large blister.  The examiner 
noted that the feet had hyperlinearity, no vesicles, bullae, 
desquamation in circular or oval patterns, no post 
inflammatory hyperpigmentation.  The examiner opined that the 
Veteran had mild xerosis of the dorsa feet, and 
hyperlinearity of the palms and soles.  He had no current 
skin eruption.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(31st Ed. 2007) defines xerosis as abnormal dryness, as of 
the eye, skin, or mouth. 

A May 2009 VA examination report reflects that upon clinical 
examination, there were dry rough areas of the skin on the 
outer lateral edges of the palms.  There were no vesicles or 
bullae.  The plantar surfaces of the feet had no vesicles or 
bullae.  There was dry rough skin on the plantar surfaces and 
medial aspect of the dorsal foot near the great toes.  There 
was no current skin eruption.

The Board acknowledges the Veteran's testimony, and numerous 
written statements, that he has had recurring blisters on his 
hands and feet since 1944; however, service connection has 
been established for the disability at issue from March 5, 
2003.  Therefore, while the Board sympathizes with the 
Veteran's problems in service and thereafter, the rating 
period on appeal does not encompass the entire six decades 
since separation from service.

In sum, the clinical evidence of record for the pertinent 
time period reflects that the Veteran had scattered deep 
vesicles of the soles of the feet, mostly on the left in May 
2003 and dry skin with no vesicles or bullae on the soles or 
palms in February 2007 and May 2009, and that he was without 
a flare-up since 2004.  The percent of exposed areas affected 
was less than five percent and the percent of total body area 
affected was less than five percent.  The evidence reflects 
that the Veteran treated his skin disability with powders, 
topical creams, and salt water baths.  Thus, the evidence of 
record reflects that a noncompensable evaluation is 
warranted.

A higher evaluation is not warranted unless at least 5 
percent of the entire body, or at least 5 percent of exposed 
area is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs has been 
required for a total duration of less than six weeks during 
the past 12-month period.  First, the Board acknowledges the 
accredited representative's statement that when the Veteran 
has a flare-up, the skin on his legs is affected and that 
this is considered to be greater than 5 percent of his body.  
As noted above, the Veteran's skin condition on his leg has 
previously been examined and found not to be related to his 
service-connected disability.  (See February 2007 VA 
examiner's report and May 2008 Board decision).  The clinical 
evidence of record clearly notes that the Veteran's service-
connected disability affects less than 5 percent of the 
entire body, or less than 5 percent of the exposed area.  
Second, there is no clinical evidence of record, and the 
Veteran has not averred, that he used systemic therapy to 
treat his disability.  The record reflects the use of various 
topical creams, salt water baths, and powder.  

The Board has considered whether any other diagnostic code is 
appropriate and found that there is not.  The Veteran avers 
that his skin disability is painful and should be rated under 
a diagnostic code which reflects such pain.  The Board finds, 
based on the clinical evidence of record, and the Veteran's 
averment that he treats his pain with over-the-counter pain 
relief medication, that a compensable rating under another 
diagnostic code is not warranted.  There is no clinical 
evidence of limitation of function of the affected body part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2009).  The Board 
acknowledges the accredited representative's statement at the 
March 2010 Travel Board hearing that the Veteran's ankle skin 
can get cracks; thus, making it painful to bend his foot.  
However, the Board notes that the Veteran is service-
connected for pompholyx of the "soles" of the feet and not 
the ankle.  A February 2007 VA examiner opined that the 
Veteran's eczema on other parts of the body, to include mild 
xerosis of the lower limbs, including the dorsa feet, is not 
related to his service-connected disability.  In a May 2008 
decision, the Board denied the Veteran's claim for service 
connection for a skin disability other than pompholyx with 
palm and sole involvement.  

In addition, there is no evidence that the Veteran has a deep 
scar (one associated with underlying tissue damage) that is 
of an area at least 6 square inches in size, to warrant 
compensation under DC 7801, or a superficial and non linear 
scar of an area at least 144 square inches to warrant DC 
7802, or under DC 7803 in effect at the time the Veteran 
filed his claim.  

The Veteran testified that his scars can sometimes be 
sensitive while wearing shoes or walking.  (See Board hearing 
transcript, pages 6 and 7).  There is no clinical evidence of 
record that the Veteran has unstable or painful scars.  In 
this regard, the Board notes that the May 2009 VA examination 
report, the February 2007 VA examination report, the May 2003 
VA dermatology record, and the January 2003 VA nurse 
practitioner's record are all negative for complaints of, or 
notations of painful scars.  

The Board has considered whether the Veteran's pompholyx of 
the palms and soles should be referred for consideration of 
an extraschedular evaluation, and has concluded that no such 
referral is warranted.  The evidence does not reflect that 
the disability at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation).  The Veteran testified that he did not 
think that he could not work 40 hours a week on his feet.  
The record reflects that the Veteran retired from his 
employment as a truck driver in 1979 at the approximate age 
of 55.  At that time, he had already been working with his 
disability for approximately 35 years.  There is no 
indication that his retirement was due, in any way, to his 
service-connected disability.  Thus, the evidence reflects 
that he was able to maintain employment with his disability 
for more than 3 decades.  Moreover, there is no evidence of 
record that the Veteran's disability has necessitated any 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, referral for the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2009) is not 
warranted. See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to an initial compensable rating for pompholyx 
with palm and sole involvement is denied.

REMAND

The Board notes that the Veteran appears to be making a claim 
of entitlement to TDIU as he has noted an inability to work 
in his testimony at the March 2010 Travel Board hearing.  
Accordingly, the Board finds that a remand is necessary for 
the RO to adjudicate the issue of TDIU, and to obtain a 
supplemental medical opinion which addresses the impact of 
the Veteran's service-connected disability on his 
employability.  Rice v. Shinseki, 22 Vet. App. 447, 454 
(2009), See Moore v. Nicholson, 21 Vet. App. 211 (2007), 
citing Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the 
Board had a duty, where the critical issue was TDIU, to 
request a medical opinion to discuss what effect the 
Veteran's service-connected disability had on his ability to 
work); Beaty v. Brown, 6 Vet. App 532, 537 (1994).



Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to a total rating 
for compensation purposes based on 
individual unemployability in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2009), 
and applicable legal precedent.  

2.  Obtain a supplemental VA opinion 
which addresses the effect of the 
Veteran's service-connected pompholyx 
involving the palms and soles on his 
employability.

3.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the issue of TDIU.  If 
the benefit sought is not granted, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


